United States Court of Appeals
                                                               Fifth Circuit
                                                            F I L E D
                IN THE UNITED STATES COURT OF APPEALS        April 17, 2006

                       FOR THE FIFTH CIRCUIT            Charles R. Fulbruge III
                                                                Clerk



                             No. 05-20422
                           Summary Calendar


     In the Matter of: MANDALL & WRIGHT

                                         Debtor

     ROBERT D RAPP

                                         Appellant,

                                versus

     TUCKER, VAUGHAN, GARDNER, AND BARNES PC; JANET
     CASCIATO NORTHRUP

                                         Appellees.


              Appeal from the United States District Court for
                       the Southern District of Texas
                         (USDC No. 4:04-cv-4825)
     _________________________________________________________


Before REAVLEY, JOLLY, and OWEN, Circuit Judges.




                                Page 1
PER CURIAM:*1

       Reviewing the record and applying the same standards as applied by the

district court, we affirm for the following reasons:

1.     The pre-petition value of contingent fee contracts realized by a defunct law firm is

       property of the bankruptcy estate and must be established by the trustee. Turner v.

       Avery, 947 F.2d 772, 774 (5th Cir. 1991). The trustee took steps to ensure that the

       estimates offered by Tucker, Vaughan were not biased against Rapp. Mr.

       Vaughan submitted a sworn statement attesting to the veracity of his firm’s stage-

       of-completion estimates. In addition, the trustee retained the outside firm of

       Carrigan, McCloskey & Roberson to spot check a random sample of

       Tucker, Vaughan’s estimates.

2.     Unlike Connecticut Gen. Life Ins. Co. v. United Cos. Fin. Corp. (In re Foster

       Mortgage Corp.) 68 F.3d 914 (5th Cir. 1995), this case does not involve

       transactions between a subsidiary and its corporate parent. Nor were

       Rapp’s interests and legal posture ignored. To the contrary, the bankruptcy judge

       accepted a settlement plan in which the trustee had a different methodology for

       determining the value of the pre-petition services than that which Rapp would

       most prefer. Rapp has not demonstrated that the settlement approved by the



       *Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.

                                           Page 2
bankruptcy court rests on facts which were clearly erroneous.

Affirmed.




                                  Page 3